Citation Nr: 1724264	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  13-20 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a left leg disorder.

3.  Entitlement to service connection for a right leg disorder.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to August 1980. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran originally requested a hearing before the Board.  In June 2015, he withdrew his hearing request.  See 38 C.F.R. § 20.704(e) (2016).

In July 2015, the Board remanded the case to the Agency of Original Jurisdiction for additional development.  The case has now been returned to the Board.    


FINDINGS OF FACT

1.  The Veteran does not have currently diagnosed disabilities of the back or legs.

2.  The Veteran's foot injury during service was not incurred in the line of duty as at the time the Veteran was absent without leave which materially interfered with the performance of military duty.


CONCLUSIONS OF LAW

1.  The requirements to establish entitlement to service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.1(m), 3.301(a), 3.303, 3.307, 3.309 (2016).

2.  The requirements to establish entitlement to service connection for a left leg disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.1(m), 3.301(a), 3.303, 3.307, 3.309 (2016).

3.  The requirements to establish entitlement to service connection for a right leg disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran asserts that he injured his left leg and back in 1977 while stationed aboard the USS Corry and the USS Rush.  In his claim for benefits he stated he has had problems with his right leg since 1980.  

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  A disability that is proximately due to, the result of, or permanently aggravated by a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.

To establish entitlement to VA disability compensation, there must be a current disability resulting from the injury.  Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In the absence of proof of a present disability, there can be no valid claim of service connection for a disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

VA has established certain rules and presumptions for chronic diseases.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a).  With chronic diseases shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. § 3.303(b).  In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, chronic diseases are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Arthritis is considered by VA to be a chronic disease.  38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  In this case, arthritis is not shown during service or in the first year after separation from service.  Notably, the August 1980 separation examination revealed a normal evaluation of the spine, musculoskeletal system, lower extremities, and feet.  In a report of medical history completed in connection with that examination the Veteran denied relevant symptomatology such as recurrent back pain, foot trouble, arthritis, bursitis, or joint deformity.  While service connection cannot be presumed in this case, service connection can still be awarded if it is shown that a disability was incurred in service or caused or aggravated by a service-connected disability.  

The Board finds that the evidence is against a finding that the Veteran has a currently diagnosed back, left leg, or right leg disability.  There is no medical evidence in the file indicating that the Veteran is diagnosed with any disability of the back or legs such as arthritis, degenerative joint disease, degenerative disc disease, tendonitis, bursitis, etc.  The Board acknowledges that the Veteran reported a history of problems with his back and legs.  While the Veteran as a layperson is competent to report observable symptomatology such as pain, he is not competent to diagnose a disability of the back or legs as that is a complex medical matter.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Thus, his statements are not probative as to the existence of current disabilities.  The Board also finds that to the extent the Veteran has stated that he has had problems with his back and legs during and since service, the statements by the Veteran lack credibility.  As noted above, the Veteran specifically denied problems with recurrent back pain, foot trouble, arthritis, bursitis, or joint deformity at the time of separation from service.  Given the conflict in the statements the Board finds the statements made contemporaneous with service to be more probative than the conflicting statements made in furtherance of this claim for disability benefits.  

In this case VA examinations were performed to determine the existence and etiology of back and leg disabilities.  The October 2015 VA examiner found that there was insufficient evidence for a diagnosis of a back disorder or a left or right leg disorder.  Here, the examiner possesses the necessary education, training, and expertise to provide an opinion as to the existence of current disabilities.  This is the most probative evidence as to the existence of a current disability and is adverse to the claims.  The other medical evidence of record is not in conflict with the finding by the examiner of no current disabilities of the back or legs.  

As the preponderance of the evidence establishes that the Veteran does not have currently diagnosed disabilities of the back or legs, the claims must be denied.  See Degmetich v. Brown, 104 F.3d 1328 (1997); see also McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  

The Board also notes that service records reflect an injury to the foot/ankle on June 10, 1977.  The Veteran contends he hurt his back at the same time.  This injury occurred during a period of unauthorized absence/absence without leave (AWOL).  At the time the Veteran was evading capture from agents of the Federal Bureau of Investigation and jumped from a fire escape.  

Direct service connection may be granted only when a disability was incurred or aggravated in line of duty.  38 C.F.R. § 3.301(a).  An injury is not incurred in line of duty if at the time the claimant was absent without leave which materially interfered with the performance of military duty.  38 C.F.R. § 3.1(m).  In this case, the June 10, 1977 injury occurred when the Veteran was AWOL which materially interfered with the performance of his military duty.  Notably, his apprehension after jumping from the fire escape happened after he had been AWOL since February 18, 1977.  The injury on June 10, 1977 was therefore not in line of duty.  Thus, even if the Veteran did have a current disability or disabilities resulting from his fall on that date service connection would not be warranted.  38 C.F.R. § 3.301(a).  

It is recognized that a September 2009 VA treatment note reflects the Veteran's report of "ankle repair 1971."  It is unclear if this is a typographical error and is reference to the "left ankle injury 1977/78" noted in the same report.  In any event, the evidence is against a finding that there was any ankle repair or injury in 1971 or at any other time during service besides June 10, 1977.  Service treatment records do not reflect such, including the separation examination report and report of medical history by the Veteran, and the Veteran himself dated the onset of his leg problems to be 1977 for the left and 1980 for the right.   

Any claim that a back or right leg disability is secondary to a left leg disability must be denied as the Veteran is not service-connected for a left leg disability.  See 38 C.F.R. § 3.310.  

In summary, the Veteran does not have a current diagnosis of a back disability, left leg disability, or right leg disability.  The only relevant incident shown during service was to the left foot/ankle and occurred while the Veteran was absent without leave.  This injury did not occur in the line of duty.  For these reasons, the claims must be denied.  








      (CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for a back disorder is denied.

Entitlement to service connection for a left leg disorder is denied.  

Entitlement to service connection for a right leg disorder is denied.




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


